Title: To Alexander Hamilton from Caleb Swan, 3 October 1799
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Trenton October 3d 1799.
          
          The officers of cavalry are in want of their pay, and have no paymaster to act for them. It would be an accommodation to them and great convenience to me if the mode you shall devise for the appointment of paymasters to the 1st. and 2d. Artillery Regiments can be also adopted with respect to the cavalry. There is a Lieutenant William C Rogers of the cavalry who lives in Philadelphia, is spoken of as a very good Accountant, and has been recommended as a suitable person for this office, and from a conversation I had with him to day he will be glad to do the duty. It will relieve me from frequent interuptions in the pursuit of more important business if the appointment can be immediately made.
          I have the honor to be with the greatest respect Sir, Your Obt Servt
          
            C: Swan PM Genl
          
          Major General Alexr. Hamilton
        